Case 8:18-cv-01566-JLS-JDE Document 42 Filed 12/02/19 Page 1 of 12 Page ID #:770



     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01566-JLS-JDE                                         Date: December 02, 2019
 Title: Natalie Lambert v. Uniregistry, Inc. et al.

      Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

         Terry Guerrero                                                   N/A
         Deputy Clerk                                                Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:
      Not Present                                                 Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING DEFENDANTS’
              MOTION FOR SUMMARY JUDGMENT (Doc. 22)

        Before the Court is a Motion for Summary Judgment filed by Defendants
 Uniregistry, Inc. and Sevan Derderian. (Mot., Doc. 22). Plaintiff Natalie Lambert
 opposed (Opp., Doc. 27) and Defendants replied (Reply, Doc. 32). Having held a hearing
 and taken the matter under submission, for the following reasons, the Court GRANTS
 Defendants’ Motion.

      I. BACKGROUND 1

         Lambert began working as a Director of Business Development for Uniregistry
 Inc. in October of 2014. (Defendant’s Reply Statement of Uncontroverted Facts
 (“RSUF”) ¶¶ 1-2, Doc. 33.) Lambert asserts that throughout her employment, she was
 “subject[ed] to inappropriate and offensive treatment, [on the basis of her] gender” by her
 supervisor, Derderian. (Lambert Decl. ¶ 3, Doc. 29.) She was later terminated on March
 23, 2015, ostensibly for a failure to meet expected sales levels. (Id.; RSUF ¶ 3; Schilling
 Decl. Ex. A at 2, Doc. 22-4.)


 1
   Defendants filed numerous, largely boilerplate evidentiary objections. (See Doc. 34.) In such
 instances, it is “unnecessary and impractical for a court to methodically scrutinize each objection
 and give a full analysis of each argument raised.” Doe v. Starbucks, Inc., No. SACV 08–0582
 AG (CWx), 2009 WL 5183773, at *1 (C.D. Cal. Dec. 18, 2009). Thus, to the extent that the
 Court relies on objected-to evidence, the relevant objections are overruled. Capitol Records, LLC
 v. BlueBeat, Inc., 765 F. Supp. 2d 1198, n.1 (C.D. Cal. 2010).
 ______________________________________________________________________________
                                 CIVIL MINUTES – GENERAL                                          1
Case 8:18-cv-01566-JLS-JDE Document 42 Filed 12/02/19 Page 2 of 12 Page ID #:771



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01566-JLS-JDE                                    Date: December 02, 2019
 Title: Natalie Lambert v. Uniregistry, Inc. et al.
         Lambert attests that in September of that year, she contacted the law firm of Scott
 Wagner & Associates regarding possible workplace harassment claims. (Lambert Decl. ¶
 7.) On September 22, 2015 she filed a letter with the Equal Employment Opportunity
 Commission (“EEOC”), naming both Uniregistry and Derderian, and alleging “wrongful
 termination … due to retaliation and discrimination.” (Id.; RSUF ¶ 4; Lambert Decl. Ex.
 A.) On January 19, 2016, the EEOC received and officially filed Lambert’s Charge of
 Discrimination. (RSUF ¶ 5, Lambert Decl. Ex. C.) This claim was “dual filed” with the
 California Department of Fair Employment & Housing (“DFEH”). (RSUF ¶ 6.) On the
 same day, Lambert received a letter from the DFEH stating that the EEOC, pursuant to
 the agencies’ work-sharing agreement, would be responsible for her claims’ investigation
 and containing a right to sue notice. (Id.; Lambert Decl. Ex. D.) This notice specified
 that Lambert was required to bring a state court civil action under the Fair Employment
 and Housing Act within one year of the date of the notice, but also noted that “this one-
 year period [would] be tolled during the pendency of the EEOC’s investigation” of her
 complaint. (See Lambert Decl. Ex. D.) On February 1, 2016, Lambert then received an
 EEOC “Dismissal and Notice of Rights,” providing that the commission was closing the
 file on her claim after completing its investigation and determining that it was unable to
 conclude that statutory violations had taken place. (RSUF ¶ 7; Lambert Decl. Ex. F.)
 That document stated that “Your lawsuit must be filed WITHIN 90 DAYS of your
 receipt of this notice; or your right to sue [under federal law] based on this charge will
 be lost.” (Lambert Decl Ex. F.)
         Lambert spoke with EEOC supervisor John Sohn on February 24, 2016, who told
 her that “if [she] provided evidence[,] they would reevaluate [her] case and investigate
 it.” (Lambert Decl. ¶ 9.) Lambert then submitted further evidence and information
 pertaining to her claims, which was marked received by the EEOC on March 23, 2016.
 (Id.; Lambert Decl. Ex. G.) Lambert states that, on April 13, 2016, EEOC investigator
 Brandon Mancia told Lambert that “these investigations take a long time” and she should
 “continue to follow up regarding the status of the investigation.” (Lambert Decl. ¶ 9.)
 Yet, an internal EEOC memorandum dated April 14, 2016 and signed by Mancia denotes
 that Lambert “was contacted about her reconsideration request” and notified that it was
 denied due to a lack of evidence. (Jones Decl. Ex. D at 8, Doc. 22-22.) The

 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            2
Case 8:18-cv-01566-JLS-JDE Document 42 Filed 12/02/19 Page 3 of 12 Page ID #:772



     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01566-JLS-JDE                                      Date: December 02, 2019
 Title: Natalie Lambert v. Uniregistry, Inc. et al.
 memorandum further states that Lambert was “informed that her [federal right to sue]
 could not be extended and would expire on May 1, 2016,” and she confirmed that she
 understood this. (Id.) Nevertheless, Lambert remained in contact with EEOC staff about
 her case through March 10, 2017. (Lambert Decl. ¶ 10.)
        On May 25, 2017, the EEOC issued a “Notice of Intent to Reconsider” purporting
 to vacate the February 1, 2016 Dismissal and revoke the accompanying Notice of Right
 to Sue. (RSUF ¶ 10; Lambert Decl. Ex. J.) On February 6, 2018, the agency issued a
 second “Dismissal and Notice of Rights,” which was essentially identical to that issued
 on February 1, 2016. (RSUF ¶ 12; Lambert Decl. Ex. L.) Lambert filed suit in Orange
 County Superior Court on July 24, 2018. (Compl., Doc. 1-2.) Defendants removed the
 action to this Court on August 31, 2018. (Doc. 1.)
        Plaintiff brings claims for violation of the California Fair Employment and
 Housing Act (“FEHA”): (1) sexual harassment in violation of Cal. Gov. Code § 12940(j),
 and (2) retaliation in violation of Cal. Gov. Code. § 12940(h). 2 (Compl. ¶¶ 23-33.)
 Defendant’s Motion seeks summary judgment as to both claims. (See Mot.. at 2.)

       II. LEGAL STANDARD

        In deciding a motion for summary judgment, the Court must view the evidence in
 the light most favorable to the non-moving party and draw all justifiable inferences in
 that party’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Summary
 judgment is proper “if the [moving party] shows that there is no genuine dispute as to any
 material fact and the [moving party] is entitled to judgment as a matter of law.” Fed. R.
 Civ. P. 56(a). A factual dispute is “genuine” when there is sufficient evidence such that a
 reasonable trier of fact could resolve the issue in the non-movant’s favor, and a fact is
 “material” when it might affect the outcome of the suit under the governing law.
 Anderson, 477 U.S. at 248. But “credibility determinations, the weighing of evidence,
 and the drawing of legitimate inferences from the facts are jury functions, not those of a
 judge.” Acosta v. City of Costa Mesa, 718 F.3d 800, 828 (9th Cir. 2013) (quoting Reeves

 2
  The sexual harassment claim is brought against both defendants, while the retaliation claim is
 brought against only Uniregistry.
 ______________________________________________________________________________
                               CIVIL MINUTES – GENERAL                                         3
Case 8:18-cv-01566-JLS-JDE Document 42 Filed 12/02/19 Page 4 of 12 Page ID #:773



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01566-JLS-JDE                                    Date: December 02, 2019
 Title: Natalie Lambert v. Uniregistry, Inc. et al.
 v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000) (internal quotation marks
 omitted)).
         The role of the Court is not to resolve disputes of fact but to assess whether there
 are any factual disputes to be tried. The moving party bears the initial burden of
 demonstrating the absence of a genuine dispute of fact. Celotex Corp. v. Catrett, 477
 U.S. 317, 323 (1986). “Once the moving party carries its initial burden, the adverse party
 ‘may not rest upon the mere allegations or denials of the adverse party’s pleading,’ but
 must provide affidavits or other sources of evidence that ‘set forth specific facts showing
 that there is a genuine issue for trial.’” Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th
 Cir. 2001) (quoting Fed. R. Civ. P. 56(e)).

    III.    DISCUSSION

         Lambert contends the instant lawsuit is timely because she properly filed it in
 Orange County Superior Court following the EEOC’s second “Dismissal and Notice of
 Rights.” Her arguments are principally that, (1) for the purposes of filing her FEHA
 claims she had one year from the date of the issuance of the EEOC’s second notice (Opp.
 at 1), and (2) even if the statute of limitations required her to file earlier, because she
 reasonably relied upon a series of statements made by EEOC staff, equitable tolling
 should apply (id. at 10-14). As explained below, the Court concludes that (1) Lambert’s
 claims are time-barred because they were not timely brought following the initial
 “Dismissal and Notice of Rights,” and (2) equitable tolling cannot operate to save the
 claims.

            A. Expiration of Lambert’s Right to Sue: Statutory Tolling

        “In order to bring a civil action under FEHA, the aggrieved person must exhaust
 the administrative remedies provided by law.” Rodriguez v. Airborne Express, 265 F.3d
 890, 896 (Sept. 12, 2001). “Exhaustion in this context requires filing a written charge
 with DFEH within one year of the alleged unlawful employment discrimination, and
 obtaining notice from DFEH of the right to sue.” Id. In cases such as this one, where the

 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            4
Case 8:18-cv-01566-JLS-JDE Document 42 Filed 12/02/19 Page 5 of 12 Page ID #:774



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01566-JLS-JDE                                     Date: December 02, 2019
 Title: Natalie Lambert v. Uniregistry, Inc. et al.
 DFEH defers investigative authority to the EEOC, “[t]he time for commencing an action
 for which the statute of limitations is tolled … expires when the federal right-to-sue
 period to commence a civil action expires, or one year from the date of the right-to-sue
 notice by the Department of Fair Employment and Housing, whichever is later.” Cal.
 Gov. Code § 12965(d). If limited to one year from the date of the DFEH right-to-sue
 letter, Lambert would have had to file her civil action by January 18, 2017. She did not
 do so. Hence, she argues that the federal right-to-sue period is the proper measurement.
 However, under applicable law, that argument does not help her cause.
         In its May 25, 2017 Notice of Intent to Reconsider, the EEOC relied on language
 in 29 C.F.R. § 1601.21(b) as providing the agency with the authority to vacate the
 February 1, 2016 Dismissal and revoke the accompanying Notice of Right to Sue.
 (Lambert Decl. Ex. J.) In so relying, the EEOC failed to consider the totality of
 § 1601.21, which when read in its entirety, renders impermissible the agency’s actions in
 this instance.
         Specifically, while 29 C.F.R. § 1601.21(b) grants the EEOC authority to
 “reconsider its decision or the determination of any of its designated officers who have
 authority to issue Letters of Determination,” this authority is expressly cabined in two
 ways. First, in the event the EEOC decides to reconsider a dismissal, it must promptly
 issue “a notice of intent to reconsider.” 29 C.F.R. § 1601.21(b)(1). Second, if ninety
 days have elapsed since the charging party’s receipt of a notice of right to sue, “the notice
 of intent to reconsider will vacate the dismissal or letter of determination, but will not
 revoke the notice of right to sue.” Id. In short, the EEOC cannot issue an effective
 second notice of right to sue opening a new ninety window within which to file suit under
 federal law unless it does so within the initial ninety-day period. See id.
         In Lute v. Singer, the Ninth Circuit addressed this very issue. 678 F.2d 844, 845
 (9th Cir. 1982). In Lute, the EEOC issued an initial notice of right to sue and then within
 ninety days, issued a notice that it was reopening the case and revoking the prior notice of
 right to sue. Id. Approximately sixteen months after the revocation, the commission
 issued a second notice of right to sue. Id. The Ninth Circuit cited policy considerations
 such as the interest in the speedy resolution of complaints and agreed with the Fifth and
 Tenth Circuits’ interpretations that “the EEOC's authority to rescind a Notice of Right to

 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            5
Case 8:18-cv-01566-JLS-JDE Document 42 Filed 12/02/19 Page 6 of 12 Page ID #:775



     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01566-JLS-JDE                                          Date: December 02, 2019
 Title: Natalie Lambert v. Uniregistry, Inc. et al.
 Sue [is limited] to those cases in which the EEOC decides to reconsider and notifies all
 parties of its decision within 90 days after it first issues a Notice of Right to Sue.” Id. at
 846 (citing Gonzalez v. Firestone Tire & Rubber Co., 610 F.2d 241 (5th Cir. 1980);
 Trujillo v. General Elec. Co., 621 F.2d 1084 (10th Cir. 1980)). Because the EEOC
 promptly notified both parties of its intent to reconsider the original determination and
 revoke the initial notice of right to sue within ninety days of its issuance, the court held
 that the agency acted within its authority to issue the second notice. Id. at 846-847.
         Here, Lambert received an EEOC “Dismissal and Notice of Rights” on February
 1, 2016, which unequivocally stated the commission’s investigation had been terminated
 and Lambert had ninety days to file suit under federal law or the right to sue was
 forfeited. (RSUF ¶ 7; Lambert Decl. Ex. F.) Accordingly, Lambert’s federal right-to-sue
 period expired May 1, 2016. The EEOC’s May 25, 2017 issuance of a “Notice of Intent
 to Reconsider” purporting to vacate the February 1, 2016 dismissal and revoke the
 accompanying notice of right to sue came over a year later. (See RSUF ¶ 10; Lambert
 Decl. Ex. J.) Therefore, under the clear language of 29 C.F.R. § 1601.21(b)(1), this
 notice did not revoke the initial right-to-sue notice. And because the initial notice of right
 to sue was not revoked, the EEOC lacked authority to issue a second right-to-sue notice
 on February 6, 2018.
         Because Lambert failed to file suit under FEHA prior to January 18, 2017 (one
 year after the issuance of the DFEH right-to-sue letter), the Court concludes that statutory
 tolling under California Government Code § 12965(d) does not save her claims.

             B. Equitable Tolling

         The one-year time limit 3 attendant to a discrimination plaintiff’s right to sue under
 California law has been construed by the Ninth Circuit as a statute of limitations subject
 to the equitable doctrine of tolling. Salgado v. Atlantic Richfield Co., 823 F.2d 1322,
 1324 (9th Cir. 1987. “[T]he practical relationship between Title VII and California's
 FEHA, embodied in the work sharing agreement between the EEOC and the [DFEH],

 3
  The statutory basis for the one-year time limit to file under California state law is found in Cal.
 Gov. Code § 12965(b).
 ______________________________________________________________________________
                                CIVIL MINUTES – GENERAL                                           6
Case 8:18-cv-01566-JLS-JDE Document 42 Filed 12/02/19 Page 7 of 12 Page ID #:776



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01566-JLS-JDE                                     Date: December 02, 2019
 Title: Natalie Lambert v. Uniregistry, Inc. et al.
 provides a basis for tolling [FEHA’s] one-year statute of limitations during the pendency
 of the EEOC's administrative process.” Id. at 1326; Cal Gov. Code § 12965(d)(1)-(2).
 The pendency of the EEOC administrative process is terminated when the EEOC issues a
 notice of right to sue. Downs v. Department of Water & Power, 58 Cal. App. 4th 1093,
 1101-02 (1997). Lambert contends that the tolling of FEHA’s one-year statute of
 limitations in this case should extend, on equitable grounds, until the EEOC’s issuance of
 the second “Dismissal and Notice of Rights” on February 6, 2018. (Opp. at 11-13.)
         “Equitable tolling—extending the deadline for a filing because of an event or
 circumstance that deprives the filer, through no fault of his own, of the full period
 accorded by the statute—seeks to vindicate what might be considered the genuine intent
 of the statute.” McQuiggin v. Perkins, 569 U.S. 383, 409 (2013). In general, the doctrine
 of equitable tolling has been applied sparingly and in “extreme cases.” Scholar v. Pacific
 Bell, 963 F.2d 264, 267-68 (9th Cir. 1992). Examples of such extreme cases are “when
 the claimant was tricked by an adversary into letting a deadline expire” and “when the
 EEOC’s notice of the statutory period was clearly inadequate.” Id. It is not appropriately
 applied when “a late filing is due to [the] claimant's failure to exercise due diligence in
 preserving his legal rights” or a “garden variety claim of excusable neglect.” Irwin v.
 Department of Veterans Affairs, 498 U.S. 89, 96 (1990).
         In the FEHA context, the application of equitable tolling is informed by three
 factors: “(1) timely notice to defendants in filing the first claim; (2) lack of prejudice to
 defendants in gathering evidence to defend against the second claim; and (3) good faith
 and reasonable conduct by plaintiffs in filing the second claim.” Villalvaso v. Odwalla,
 Inc., No. 1:10-CV-02369-OWW-MJS, 2011 WL 1585604, at *6 (E.D. Cal. Apr. 25,
 2011) (citing Downs, 58 Cal. App. 4th at 1100; Collier v. City of Pasadena, 142 Cal.
 App. 3d 917, 924 (1983)). Each of these factors is a prerequisite that a plaintiff must
 independently satisfy before invoking equitable tolling. See Downs, 58 Cal. App. 4th at
 1100. The court addresses each factor in turn.

                            1. Timely Notice to Defendants

        “The requirement of timely notice basically means the first claim must have been

 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            7
Case 8:18-cv-01566-JLS-JDE Document 42 Filed 12/02/19 Page 8 of 12 Page ID #:777



     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01566-JLS-JDE                                     Date: December 02, 2019
 Title: Natalie Lambert v. Uniregistry, Inc. et al.
 filed within the statutory period; the filing of the first claim also must have alerted the
 defendant in the second claim of the need to begin investigating the facts that form the
 basis for the second claim.” Aguilera v. Heiman, 174 Cal. App. 4th 590, 599 (2009)
 (citing Collier, 142 Cal. App. 3d at 924). In this context, the first claim refers to the
 initial administrative claim and the second claim refers to the subsequent civil action.
 See id. at 598-603. Typically, timely notice requires that “the defendant in the
 [administrative claim] is the same one being sued in the [later civil action].” Id. at 599.

                                           a. Uniregistry

        Uniregistry CEO Frank Schilling states that Uniregistry did not receive notice of
 Lambert’s charges while they were being processed and investigated. (RSUF ¶ 9;
 Schilling Decl. ¶¶ 7-8.) Rather, Uniregistry was first made aware of the charges’
 existence by the March 27, 2017 delivery of a letter from Lambert’s counsel. (RSUF ¶ 9;
 Schilling Decl. ¶ 8.) The company then received, for the first time, a description of
 charges’ factual basis in a similar May 19, 2017 letter. (Schilling Decl. ¶ 9.) On June 15,
 2017, Uniregistry obtained, for the first time, a copy of Lambert’s 2016 EEOC Charge of
 Discrimination. (See RSUF ¶ 11; Schilling Decl. ¶ 11.)
        Uniregistry points to EEOC documents reflecting that the commission had on file
 an erroneous Marina Del Ray address that the company vacated in January 2016. 4
 (RSUF ¶¶ 9-11; Mot. at 6; Schilling Decl. ¶ 5; Jones Decl. Ex. D at 7.) Lambert
 contends that Defendants’ claims of a lack of notice are dubious because she, along with
 her charges, provided the EEOC with the company’s correct Newport Beach address.
 (Opp. 19; Lambert Decl. Exs. A, C.) She argues that under the mailbox rule, “proper and
 timely mailing of a document raises a rebuttable presumption that it is received by the
 addressee.” Opp. at 19; Mahon v. Credit Bureau of Place County Inc., 171 F.3d 1197,
 1202 (9th Cir. 1999).
        Lambert’s relies on the mailbox rule and the two documents (Lambert Decl. Exs.

 4
  Schilling attests that Uniregistry confirmed with the California Employment Development
 Department “that on December 4, 2015, Uniregistry changed the address on file” to the Newport
 Beach address. (Schilling Decl. ¶ 15.)
 ______________________________________________________________________________
                                 CIVIL MINUTES – GENERAL                                   8
Case 8:18-cv-01566-JLS-JDE Document 42 Filed 12/02/19 Page 9 of 12 Page ID #:778



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-01566-JLS-JDE                                     Date: December 02, 2019
 Title: Natalie Lambert v. Uniregistry, Inc. et al.
 A, C) showing that she provided Uniregistry’s Newport Beach address to the EEOC.
 This reliance is misplaced. The mailbox rule presumption applies only when there has
 been a “proper and timely mailing of a document.” Here, the only relevant mailing
 would have been by the EEOC. There is no presumption that, because Lambert provided
 the address to the EEOC, the EEOC must have mailed notice to that address, and
 Uniregistry must have received it. Further, Schilling has affirmed that Uniregistry
 received no information relating to the claims until after Lambert’s entire window to file
 under FEHA had lapsed. (RSUF ¶ 9; Schilling Decl. ¶ 8.) Thus, March 27, 2017 was the
 first time either Defendant was “alerted … of the need to begin investigating the facts
 that form the basis for the second claim,” Lambert’s civil action. Lambert has proffered
 no admissible, relevant evidence to the contrary.

                                           b. Derderian

         Lambert states that she was aware “that defendant Derderian was still employed at
 the Newport Beach office” when she filed her charges and gave Uniregistry’s address to
 the EEOC. (Lambert Decl. ¶ 7; Opp. at 19.) However, Derderian attests that he never
 received a copy of the DFEH Charge of Discrimination, a copy of the EEOC Charge of
 Discrimination, or any communications notifying him of Lambert’s allegations. (RSUF
 ¶¶ 14-16; Derderian Decl. ¶¶ 3-7, Doc. 22-8.) Instead, he was first informed of the
 charges in August 2018, following the filing of this action. (RSUF ¶ 14; Derderian Decl.
 ¶ 7; Jones Decl. Ex. E, Doc. 22-23.) The record confirms these statements as the DFEH
 and EEOC documents repeatedly name Uniregistry as a respondent, but not Derderian.
 (See, e.g., Lambert Decl. Exs. B, E.)
         From the record, it appears that while Derderian is named within Lambert’s
 narrative supporting her Charge of Discrimination (Lambert Decl. Exs. A, C), he was
 never denoted as a respondent or defendant in any DFEH or EEOC documents. Plaintiff
 is correct that an individual who is named in the body of a complaint, but not specifically
 referred to in a right-to-sue letter may be sued for the conduct described in the complaint,
 Opp. at 18; Martin v. Fisher, 11 Cal. App. 4th 118, 121-22 (1992), but that does not
 address the notice issue here.

 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            9
Case 8:18-cv-01566-JLS-JDE Document 42 Filed 12/02/19 Page 10 of 12 Page ID #:779



      ____________________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01566-JLS-JDE                                        Date: December 02, 2019
  Title: Natalie Lambert v. Uniregistry, Inc. et al.
          The Court concludes that Lambert has not set forth evidence raising a genuine
  dispute of material fact showing adequate notice to the Defendants of Lambert’s initial
  filing of charges. While this is sufficient to deny the application of equitable tolling, the
  Court analyzes the other factors as well.

                             2. Prejudice to Defendants

          The issue of prejudice under California’s equitable tolling framework is bound up
  with timely notice because “[t]he doctrine focuses on the effect of the prior claim in
  warning the defendants in the subsequent claim of the need to [gather evidence and]
  prepare a defense.” Daviton v. Columbia/HCA Healthcare Corp., 241 F.3d 1131, 1140
  (9th Cir. 2001). “To evaluate prejudice to the defendant[s], the court engages in a fact-
  specific and evidence-bound inquiry.” Id. This inquiry is conducted “with a focus on
  stale claims[,] deteriorated evidence[,]” and faded memories Structural Steel
  Fabricators, Inc. v. City of Orange, 40 Cal. App. 4th 459, 465 (1995); Romano v.
  Rockwell Internat, Inc., 14 Cal. 4th 479, 488 (1996).
          Defendants offer evidence that by the time Uniregistry first became aware of
  Lambert’s allegations, many employees likely to have key information relevant to this
  lawsuit were no longer employed by the company. (RSUF ¶ 17.) This includes
  Derderian, Michel Ward (Lambert’s supervisor), and Amanda Fessenden (a potential
  witness in the EEOC investigation), among several others. (RSUF ¶¶ 17-18; Schilling
  Decl. ¶¶ 16-22.) Lambert does not dispute that such witnesses are no longer available;
  she merely states that the prejudicial effect is not as great as Defendants urge. 5 (Opp. at
  16-17; Lambert Decl. ¶ 18.)
          What is clear from the facts is the delay in the filing of suit compounded with the
  lack of timely notice of the initial charges to Defendants has created the exact type of
  stale claims, deteriorated evidence, and faded memories that preclude the operation of
  equitable tolling. The parties concur that key witnesses are unavailable. Defendants

  5
   Lambert argues that the unavailability of these witnesses will cause more prejudice to her than
  Defendants. But that is immaterial. The equitable tolling inquiry concerns only the potential
  prejudice suffered by Defendants. Collier, 142 Cal. App. 3d at 924.
  ______________________________________________________________________________
                               CIVIL MINUTES – GENERAL                                           10
Case 8:18-cv-01566-JLS-JDE Document 42 Filed 12/02/19 Page 11 of 12 Page ID #:780



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01566-JLS-JDE                                     Date: December 02, 2019
  Title: Natalie Lambert v. Uniregistry, Inc. et al.
  point out that when deposed, Lambert herself stated that she “could not recall” in excess
  of eighty times. (RSUF ¶ 19; Mot. at 21; Lambert Depo., Doc. 22-19.) Further, as
  Uniregistry did not receive notice of Lambert’s charges until approximately eighteen
  months after they were sent to the EEOC, Defendants were unaware of the need to
  interview employees and otherwise retain evidence that is now lost. They would be
  hampered in their attempts to effectively defend against the claims presently brought.

                             3. Reasonableness of Plaintiff’s Course of Conduct

          As discussed above, Lambert was informed, in writing on February 1, 2016 by the
  EEOC, that it had closed its investigation. Lambert argues that she was justified in
  delaying the filing of her lawsuit because “[s]he was reassured on multiple occasions by
  communications by the EEOC’s Investigators and agents that the investigation would
  continue through the spring and summer of 2017, and that her right-to-sue letter was
  being re-evaluated.” (Opp. at 12, 14; Lambert Decl. ¶¶ 9-10.) Even if the Court
  disregards the April, 2016 notes of an EEOC employee reflecting that he advised
  Lambert that she would not receive an extension on her right to sue, the statements
  Lambert cites are insufficient to justify equitable tolling. Specifically, she attests that
  EEOC employees told her that “these investigations take a long time,” Lambert should
  “continue to follow up regarding the status of the investigation,” and “if [she] provided
  evidence[,] they would reevaluate [her] case and investigate it.” But there is no evidence
  that an agent of the EEOC ever indicated to Lambert that it was appropriate for her to
  allow her right to sue to lapse under the February 1, 2016 “Dismissal and Notice of
  Rights” or that the time limitation on that right was being tolled. The only EEOC
  communication that could support Lambert’s argument here would be one concretely
  notifying her that the commission intended to issue a “Notice of Intent to Reconsider”
  prior to January 18, 2017. That did not happen. In short, Lambert had, at most, a hope
  that the EEOC would re-open her investigation. Lambert enjoyed the entire one-year
  filing period accorded by statute and it was not reasonable for her to fail to timely file a
  lawsuit in reliance on the alleged oral statements that her right-to-sue letter was being
  reevaluated.

  ______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                            11
Case 8:18-cv-01566-JLS-JDE Document 42 Filed 12/02/19 Page 12 of 12 Page ID #:781



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-01566-JLS-JDE                                      Date: December 02, 2019
  Title: Natalie Lambert v. Uniregistry, Inc. et al.
          Lambert also attests that she believed she had additional time to bring an action
  because of advice received from counsel at Scott Wagner & Associates. (Opp. at 6
  Lambert Decl. ¶ 11.) Lambert has not specified what advice she received, but it is of no
  moment. The fact that she was represented by an attorney during the relevant period cuts
  against equitable tolling. “[O]nce a claimant retains counsel, tolling ceases because she
  has gained the means of knowledge of her rights and can be charged with constructive
  knowledge of the law's requirements.” Leorna v. U.S. Dept. of State, 105 F.3d 548, 551
  (9th Cir. 1997). Further, an attorney’s mistaken interpretation of a deadline to file strikes
  as “garden-variety excusable neglect,” rather than the sort of extreme circumstance that
  the Supreme Court stated in Irwin justifies equitable tolling. 498 U.S. at 96.; See
  Cisneros v. Baker, 623 Fed. Appx. 313 (9th Cir. 2015).
          Moreover, Lambert’s reliance on Mitchell v. State Department, 1 Cal. App. 5th
  1000 (2016) is inapposite. Mitchell was before the California court of appeal after the
  trial court sustained a demurrer. Id. at 1003. The only issue there was whether it might
  be possible for the plaintiff to show equitable tolling based on the allegations of the
  complaint. Id. at 1007. Here, we are at summary judgment and have the benefit of
  factual development. Moreover, the alleged facts in Mitchell are distinguishable as the
  plaintiff brought an action only 19 days after the federal expiration of her right to sue. Id.
  at 1004. Here, Lambert’s action was brought over two years after expiration of the
  federal time period and eighteen months after the expiration of the state law period.
      In sum, Lambert’s conduct, particularly because she was represented by legal counsel,
  does not show the reasonableness necessary for equitable tolling.

     IV.     CONCLUSION

          The Court concludes that Lambert’s FEHA claims are time-barred and equitable
  tolling does not apply. Accordingly, the Court GRANTS Defendants’ Motion for
  Summary Judgment. Defendants shall file a proposed judgment within fourteen (14)
  days of this Order.

                                                            Initials of Preparer: tg

  ______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                            12
